     Case 3:19-cv-01490-MMA-AHG Document 60 Filed 06/10/20 PageID.402 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTHONY McALLISTER,                              Case No.: 3:19-cv-01490-MMA-AHG
12                                    Plaintiff,       In Admiralty
13    v.                                               ORDER:
14    UNITED STATES OF AMERICA; “K”
                                                       (1) SETTING DEADLINE TO
      LINE RORO BULK SHIP
15                                                     PROVIDE A JOINT STATUS
      MANAGEMENT CO., LTD.;
                                                       REPORT TO THE COURT
16    BELOCEAN SHIPPING, S.A.; PASHA
                                                       REGARDING LETTERS OF
      HAWAII HOLDINGS, LLC; and DOES
17                                                     UNDERTAKING; and
      1-10, inclusive,
18                                 Defendants.         (2) SETTING ATTORNEYS-ONLY
19                                                     VIDEO STATUS CONFERENCE
      UNITED STATES OF AMERICA,
20
21                        Third-Party Plaintiff,

22    v.
23    SHANGHAI HIGHWAY, her engines,
      apparel, electronics, tackle, boats,
24
      appurtenances, etc., in rem, “K” LINE
25    RORO BULK SHIP MANAGEMENT
      CO., LTD., BELOCEAN SHIPPING,
26
      S.A., and UNKNOWN DEFENDANTS
27
28

                                                   1
                                                                        3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 60 Filed 06/10/20 PageID.403 Page 2 of 3



 1    1-10, in personam,
 2                        Third-Party Defendants.
 3    UNITED STATES OF AMERICA,
 4
                             Third-Party Plaintiff,
 5
      v.
 6
      M/V MARJORIE C, her engines, apparel,
 7
      electronics, tackle, boats, appurtenances,
 8    etc., in rem,
 9                         Third-Party Defendant.
10
11          The Court held an unsuccessful Early Neutral Evaluation Conference (“ENE”) in
12    this matter on June 10, 2020. ECF No. 59. As for next steps, the Court ORDERS as
13    follows:
14          Counsel for all parties must meet and confer regarding appropriate amounts for
15    Letters of Undertaking for each vessel. No later than June 24, 2020, counsel must send a
16    Joint Status Report to the Court via email at efile_goddard@casd.uscourts.gov as to
17    whether an agreement has been reached on that issue.
18          Additionally, the Court SETS an attorneys-only Video Status Conference for
19    July 21, 2020 at 2:00 PM. The following procedures will govern the videoconference:
20          1.     As it did with the ENE, the Court will use its official Zoom video conferencing
21    account to hold the Status Conference. The Court requires the attendance of the primary
22    attorney(s) responsible for the litigation for each party. Client participation is not required.
23          2.     Prior to the start of the conference, the Court will email the participants an
24    invitation to join a Zoom video conference. The Court will send the Zoom invitation to
25    all counsel for each party who participated in the ENE. Participants are encouraged to
26    use laptops or desktop computers for the video conference, as mobile devices often offer
27    inferior performance. Participants shall join the video conference by following the
28    ZoomGov Meeting hyperlink in the invitation. Zoom may then prompt participants to enter

                                                      2
                                                                                3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 60 Filed 06/10/20 PageID.404 Page 3 of 3



 1    the password included in the invitation.
 2          3.     Counsel who receive the Zoom invitation may forward the invitation to other
 3    expected participants for their party (e.g., co-counsel who did not attend the ENE).
 4    However, if counsel expect other participants to join, they must inform the Court of the
 5    other expected participants via email at efile_goddard@casd.uscourts.gov no later than
 6    July 20, 2020.
 7          4.     As before, each participant should plan to join the Zoom video conference at
 8    least five minutes before the start of the Status Conference to ensure it begins promptly.
 9          IT IS SO ORDERED.
10
11    Dated: June 10, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                            3:19-cv-01490-MMA-AHG
